OPINION
By THE COURT.
Submitted upon the motion of the appellee seeking an order dismissing the appeal of the Board of Liquor Control, appellant herein, for the reason that the court does not have jurisdiction to hear an appeal filed by an administrative agency pursuant to §119.12 R. C., where the question presented is limited to a review of the correctness of the judgment of the Court of Common Pleas holding that the order of the administrative agency is not supported by reliable, probative and substantial evidence. It will be noted that the appeal does not relate to the constitutionality, construction or interpretation of the statute or to the rules and regulations of the Board but is directed only to the cor*458rectness of the judgment. This court does not have jurisdiction to entertain such an appeal. See Katz v. Board of Liquor Control, 166 Oh St 229.
The motion will be sustained.
PETREE, PJ, MILLER, J, concur.
BRYANT, J, not participating.